Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cam paths” (claims 1, 10 and 19) as well as the V-shape arrangement (claims 2 and 11), the linear (claims 3 and 12), the offset and the adjacent paths (claims 4, 5, 13 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is "cam comprises a first cable path and a second cable path" (i.e. claims 1, 10 and 19); the cams (e.g. Figs. 3A-4D) has continues path/track (44), and nowhere in the written description there is any disclosure regarding such "paths" as claimed. 
	In addition, with regard to claim 19, what is "first and second bow parameter"? Are these the same as the “draw weigh”; “draw force curve”?
	With respect to claims 2-5 (claims 11-14 recite similar limitations), it is unclear to what path shape the claims referring to. There is no disclosure nor drawings for that matter regarding such paths and their configuration/arrangement, as claimed, and it is unclear what is that applicant sought to claim by such language.
Claim Warning/Duplicate claim 
Applicant is advised that should claims 1-9  be found allowable, claims 10-18 (as well as claim 20, which seems to include “draw force/draw force curve” as the bow parameter) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The limitations “draw weight” (claim 1) is similar/equivalent to the limitations “draw force curve” (claim 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al US 2004/0074485 (“Cooper”) in view of Darlington US Re37,544 (“Darlington”).
	As per claim 1, Cooper discloses an archery bow (bow 100)(Figs. 1-10; pars. [0015]-[0030] and [0042]-[0107]) comprising: 
	a riser having a first end and a second end (riser 102)(Figs. 1 and 2; [0042]-[0044]); 
	a first limb coupled to the first end of the riser (upper limb 104)(Figs. 1 and 2; [0042]-[0044]); 
	a second limb coupled to the second end of the riser (lower limb 106)(Figs. 1 and 2; [0042]-[0044]); 
	a first assembly rotatably coupled to the first limb (upper pulley member 108)(Figs. 1 and 2; [0042]-[0044]); 
	a second assembly rotatably coupled to the second limb (lower pulley member 110)(Figs. 1 and 2; [0042]-[0044]); 
	a bowstring extending between the first assembly and the second assembly, wherein the bowstring is configured to rotate the first assembly and the second assembly to thereby transition the archery bow between a brace condition and a drawn condition (bowstring 116; Fig. 1 and [0044] as the bow in the brace condition; Fig. 2 and [0045]-[0047] as the bow in a drawn condition; note also more detail view of the bow as shown in Fig. 9 (brace), regarding drawstring 268 (equivalent to bowstring 116) and drawn condition (Fig. 10) and [0086]-[0090]); 
	a first cable attached to the first assembly (cable attached to bowstring)(Figs. 1 and 2; [0042]-[0044]; note also Figs. 9 and 10 regarding control cable 270 and power cable 272); 
	a first cam releasably coupled to the first assembly, wherein the first cam has a first periphery shaped to provide a first maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, wherein the first cam comprises a first cable path and a second cable path (pulley 108 includes cam 210 and module 212 having a draw stop 248 (Figs. 7 and 8; pars. [0073]-[0085[; see par. [0077] regarding stop 248. Such module are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow (pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)); and 
	wherein the first cam is releasably positioned relative to the first assembly such that: the first cable engages first with the first cable path and thereafter with the second cable path as the archery bow is transitioned from the brace condition to the drawn condition; and engagement of the first cable with the second cable path prevents further rotation of the first assembly as the archery bow is transitioned into the drawn condition (pulley 110 includes a cam 150 and module cam 152 with stop (194) for engaging the cable for preventing Further rotation (Figs. 5 and 6 pars. [0060]-[0072]; see pars. [0069] and [0070] regarding the stop; pulley 108 includes cam 210 and module 212 having a draw stop 248 (Figs. 7 and 8; pars. [0073]-[0085[; see par. [0077] regarding stop 248. Such module are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow f(pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)).
	Cooper is not specific regarding the cam module are changeable with other cam modules. 
	However, Darlington teaches changeable cam modules (82, 82a and 82b) (Figs. 15-17) with draw stop 130 (see also: 9:36-10:16 regarding the changeable cam modules and their operation/function with the bow to provide such changeable cams to adjust the preferred draw weight/force, draw weight regarding). 
	It would have been obvious (as taught by Darlington) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to use different modules within Cooper as taught by Darlington for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming an enhance archery bow that can provide larger number of desire/personal archery characteristics that can adjust the draw length and draw weight/force curve according to a user’s preferences.
	As per claims 2-5, with respect to wherein the first cable path and the second cable path of the first cam have a V-shaped arrangement (claim 2), wherein the first cable path and the second cable path of the first cam are linear (claim 3), wherein the first cable path and the second cable path of the first cam are angularly offset relative to one another (claim 4), and wherein the first cable path and the second cable path of the first cam are adjacent to one another (claim 5), as discussed above the examiner is unclear what is that applicant sought to claim by such language and the examiner takes the position that the paths/grooves of the prior art Cooper and/or Darlington are such paths.
	In addition, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Absent any discussion to the criticality of such configuration of the paths (as mentioned above neither such paths are shown in the drawing nor there is any discussion regarding such paths) it would have been obvious to form the paths as such configuration as claim merely as user’s preference/deign choice, without anymore. 
	As per claim 6, with respect to further comprising: a second cable attached to the second assembly; a third cam releasably coupled to the second assembly, wherein the third cam has the first periphery shaped to provide the first maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, wherein the third cam comprises a first cable path and a second cable path; wherein the third cam is releasably positioned relative to the second assembly such that: the second cable engages first with the first cable path of the third cam and thereafter with the second cable path of the third cam as the archery bow is transitioned from the brace condition to the drawn condition; and engagement of the second cable with the second cable path of the third cam prevents further rotation of the second assembly as the archery bow is transitioned into the drawn condition, as discussed above Cooper discloses pulley 110 includes a cam 150 and module cam 152 with stop (194) for engaging the cable for preventing Further rotation (Figs. 5 and 6 pars. [0060]-[0072]; see pars. [0069] and [0070] regarding the stop; pulley 108 includes cam 210 and module 212 having a draw stop 248 (Figs. 7 and 8; pars. [0073]-[0085[; see par. [0077] regarding stop 248. Such module are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow (pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)). With respect to the second cable, note also Figs. 9 and 10 regarding control cable 270 and power cable 272 connected to pulley assembly 108 and pulley assembly 110. 
	With respect to and a fourth cam interchangeable with the third cam and having the second periphery shaped to provide the second maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition, Darlington teaches changeable cam modules (82, 82a and 82b) (Figs. 15-17) with draw stop 130 (see also: 9:36-10:16 regarding the changeable cam modules and their operation/function with the bow to provide such changeable cams to adjust the preferred draw weight/force, draw weight regarding).
	As per claim 7, with respect wherein the first cam is identical to the third cam Cooper discloses the upper pulley assembly 108 is identical to lower pulley assembly 110)(Figs. 1, 2, 9 and 10; [0042] and [0047]), with respect to wherein the second cam is identical to the fourth cam Darlington’s discloses cams module 82-82a-82b identical (Figs. 15-17;9 39-10:16). 
	As per claim 8, with respect to wherein the first cam is selectively repositionable relative to the first assembly to thereby adjust a draw length of the archery bow without substantially changing the first maximum draw weight, Cooper’s pulley/cams/modules are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow (pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)).
	As per claim 9, with respect to further comprising a fastener, wherein the first assembly defines a plurality of apertures at a plurality of locations along an arc having a constant radius, wherein the first cam defines an aperture, wherein the fastener extends through the aperture of the first cam and one of the plurality of apertures of the first assembly to selectively fix the first cam in any one of the plurality of locations, note Cooper’s pulley 110 includes a cam 150 and module cam 152 with stop (194) for engaging the cable for preventing Further rotation (Figs. 5 and 6 pars. [0060]-[0072]; see pars. [0069] and [0070] regarding the stop; pulley 108 includes cam 210 and module 212 having a draw stop 248 (Figs. 7 and 8; pars. [0073]-[0085[; see par. [0077] regarding stop 248. Such module are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow f(pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)).  Note Fig. 5 as well as [0055], [0057]-[0059] and [0086]) (regarding pulley assembly 110) in regard to locations 162 and fastener 160; i.e. a fastener and a plurality of apertures; see also Fig. 7 (pulley 108) and [0076] and [0078] in regard to pin/fastener 252 and conduits.  
	As per claim 10, since the claim’s limitations are very similar to claim 1, the examiner states that claim 10 is rejected over Cooper and Darlington for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.  As mentioned above the limitations “draw weight” (claim 1) is similar/equivalent to the limitations “draw force curve” (claim 10).
	As per claims 11-14, with respect to wherein the first cable path and the second cable path of the first cam have a V-shaped arrangement (claim 11), wherein the first cable path and the second cable path of the first cam are linear (claim 12), wherein the first cable path and the second cable path of the first cam are angularly offset relative to one another (claim 13), and wherein the first cable path and the second cable path of the first cam are adjacent to one another (claim 14), as discussed above the examiner is unclear what is that applicant sought to claim by such language and the examiner takes the position that the paths/grooves of the prior art Cooper and/or Darlington are such paths.
	In addition, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Absent any discussion to the criticality of such configuration of the paths (as mentioned above neither such paths are shown in the drawing nor there is any discussion regarding such paths) it would have been obvious to form the paths as such configuration as claim merely as user’s preference/deign choice, without anymore. 

	As per claim 15, with respect to further comprising: a second cable attached to the second assembly; a third cam releasably coupled to the second assembly, wherein the third cam has the first periphery shaped to provide the first draw force curve, wherein the third cam comprises a first cable path and a second cable path;, wherein the third cam is releasably positioned relative to the second assembly such that: the second cable engages first with the first cable path of the third cam and thereafter with the second cable path of the third cam as the archery bow is transitioned from the brace condition to the drawn condition; and engagement of the second cable with the second cable path of the third cam prevents further rotation of the second assembly as the archery bow is transitioned into the drawn condition, as discussed above Cooper discloses pulley 110 includes a cam 150 and module cam 152 with stop (194) for engaging the cable for preventing Further rotation (Figs. 5 and 6 pars. [0060]-[0072]; see pars. [0069] and [0070] regarding the stop; pulley 108 includes cam 210 and module 212 having a draw stop 248 (Figs. 7 and 8; pars. [0073]-[0085[; see par. [0077] regarding stop 248. Such module are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow (pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)). With respect to the second cable, note also Figs. 9 and 10 regarding control cable 270 and power cable 272 connected to pulley assembly 108 and pulley assembly 110. 
	With respect to and a fourth cam interchangeable with the third cam and having the second periphery shaped to provide the second draw force curve, Darlington teaches changeable cam modules (82, 82a and 82b) (Figs. 15-17) with draw stop 130 (see also: 9:36-10:16 regarding the changeable cam modules and their operation/function with the bow to provide such changeable cams to adjust the preferred draw weight/force, draw weight regarding).
	As per claim 16, with respect wherein the first cam is identical to the third cam Cooper discloses the upper pulley assembly 108 is identical to lower pulley assembly 110)(Figs. 1, 2, 9 and 10; [0042] and [0047]), with respect to wherein the second cam is identical to the fourth cam Darlington’s discloses cams module 82-82a-82b identical (Figs. 15-17;9 39-10:16). 
	As per claim 17, with respect to wherein the first cam is selectively repositionable relative to the first assembly to thereby adjust a draw length of the archery bow without substantially changing the first maximum draw weight, Cooper’s pulley/cams/modules are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow (pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)).
	As per claim 18, with respect to further comprising a fastener, wherein the first assembly defines a plurality of apertures at a plurality of locations along an arc having a constant radius, wherein the first cam defines an aperture, wherein the fastener extends through the aperture of the first cam and one of the plurality of apertures of the first assembly to selectively fix the first cam in any one of the plurality of locations, note Cooper’s pulley 110 includes a cam 150 and module cam 152 with stop (194) for engaging the cable for preventing Further rotation (Figs. 5 and 6 pars. [0060]-[0072]; see pars. [0069] and [0070] regarding the stop; pulley 108 includes cam 210 and module 212 having a draw stop 248 (Figs. 7 and 8; pars. [0073]-[0085[; see par. [0077] regarding stop 248. Such module are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow f(pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)).  Note Fig. 5 as well as [0055], [0057]-[0059] and [0086]) (regarding pulley assembly 110) in regard to locations 162 and fastener 160; i.e. a fastener and a plurality of apertures; see also Fig. 7 (pulley 108) and [0076] and [0078] in regard to pin/fastener 252 and conduits.  
	As per claim 19, since the claim’s limitations are very similar to claim 1, the examiner states that claim 10 is rejected over Cooper and Darlington for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.  As mentioned above the examiner is unclear what is “the bow parameter”, and to the best of his understanding such “bow parameter” seems as draw weight/draw force curve (e.g. dependent claim 20).    
	As per claim 20, with respect to wherein the first bow parameter and the second bow parameter comprise at least one of (a) a maximum draw weight as the archery bow is transitioned from the brace condition to the drawn condition or (b) a draw force curve, Cooper’s pulley/cams/modules are design to adjust the draw length while the draw force/weight/force curve does not substantially changed (see Fig. 4 and [0016], [0020], [0052]-[0054] and [0099] see also an operation of the bow (pars. [008]-[0107] rom a brace condition (Fig. 9 ) to fully drawn position (Fig. 10)).
Conclusion
This application filed as a first action interview, and applicant received a pre interview communication on 11-5-2020.  Applicant filed a response for discussion only (on 12-4-2020) not to be entered.  On 2/22/2021 an interview was conducted to discuss the pre interview communication as well as the proposed response (from 12-4-2020).  Applicant has not replied and as time elapsed this second office is made final. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      3/12/2021   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711